Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-22, drawn to a method of identifying genetic modification in an organism comprising obtaining a sample from an organism, hybridizing DNA in the sample with a probe, contacting the hybridized probe/sample DNA mixture with one or more mismatch recognition proteins, recovering a protein/mismatch duplex structure complex, releasing the mismatch duplex structure DNA from the protein, and sequencing the released DNA.
II, claim(s) 23-42, drawn to a method of detecting genetic modification in a target DNA in a sample.  

The method is different from group I because the method in group II requires an inventive step known as Genomic Fragment Enrichment (GFE).  Instant specification teaches the technical feature is necessary to reveal large metagenomics regions through long DNA fragment hybridization capture (paras 9 and 53).  Further, instant specification teaches the GFE step allows for capturing sequences of at least tens of kilobases via hybridization with short, non-overlapping probes specific to a particular gene (paras 9 and 53).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of 
these groups require the technical feature of sequencing mismatch DNA (the steps comprising hybridizing DNA and probes, contacting the DNA/probes mixture with mismatch recognition proteins, and sequencing the separated DNA from the mixture), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2010/0285970 A1.  Furthermore, the method of Group II is different from group I because the method in group II requires the aforementioned inventive step known as Genomic Fragment Enrichment (GFE).  The reference teaches a method of identifying genetic modifications, wherein heterohybrids between a target and a reference sequence are created in solution followed by an identification and purification of heterohybrids containing mismatches using mismatch recognition enzymes, followed by sequencing the purified mismatch containing heterohybrids 

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCR Rule 13.1.
	The species are as follows:  
(A) If applicant elects Group 1, applicant must elect one of the proteins listed in claim 8 (endonuclease, a mismatch repair protein, a DNA repair protein, or a DNA binding protein).  Each protein listed in the claim has different molecular structures and properties (i.e., mode of binding, binding activity, affinity, or specificity to a protein/mismatch duplexes). 
(B) If applicant elects an endonuclease in claim 8, applicant must further elect one of the endonuclease variants (T7E, T7E1, T7E4, T4E7, CEL I, or CEL II), an endonuclease with an SEQ ID NO, and a single mutation in claims 10-18.
(C) If applicant elects Group 2, applicant must elect one of the proteins listed in claim 32.
(D) If applicant elects an endonuclease in claim 32, applicant must further elect one of the endonuclease variants (T7E, T7E1, T7E4, T4E7, CEL I, or CEL II), an endonuclease with an SEQ ID NO, and a single mutation in claims 32-35.


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K HAN whose telephone number is (571)272-0120. The examiner can normally be reached Mon-Fri from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635